Title: To Benjamin Franklin from Noble Wimberly Jones, 11 July 1776
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Dear Sir
Savannah 11. July 1776. 1. A:M
I received your kind favour of 12th Jany. but being out of Town just then, had not the pleasure of seeing and sending by Mr. Goddard, and one or other accident hath prevented my answering it before. It gives me real concern that I could not attend that respectable Body the Continental Congress but can assure you, tho my person is not, my heart is most sincerely with them. Added to my own Ill state of health for above a twelve Month, my Dear and kind Father was sometime very Ill, and Died last November, which increased the difficulty of my being absent from hence and deprived me also of the real pleasure of your Company, which tis now little probable I shall Ever Enjoy. It gave me great satisfaction to hear you were so well prepared for defence, tis I fear far from being our case. Indeed Am apprehensive without some timely Continental Assistance, we are in great danger. What most alarms, we hear within these few days, that the Cherokees have taken and killd some of our back settlers, Influenced and headed by Ministerial Emissaries and Troops, and we dayly expect to hear the same from the Creeks Chactaws &c. also tis said there are Troops and Indians on our southern frontiers from Augustine; what Effect the severe rebuff the Troops or rather Ships against South Carolina Met with may have God knows, but as they are not gone from thence, cant say how matters may end there as yet; we are however in both Provinces in as great Spirits as tis possible to conceive, considering our weak Situation, the Numerous Tribes of Indians and their Methods of War; It clearly appears a plan of the Vile Ministry, to carry on that at the same time the Fleet &c. is on our Sea coast. As there may be some matters in it that may not be disagreeable to [you] I enclose a Letter that went to London for you but as the Gentleman found you were in America he sent it back lest it might miscarry. The confused times prevents my being able to answer properly with respect to what the Province is justly in debt to you, shall keep it in Mind and trust it will not be ungrateful.
Doubtless our President has wrote fully our Situation and the Necessaty there is to the common cause our being supported without which little less than Miracles can save us, Spirits however I trust we don’t want had we but Men. I beg leave to conclude with my best Respects to that [Respectable?] Assembly whereof you are a Worthy Member Sir Your Most Obedient and Very Humble Servant
N W Jones
 
Addressed: To / Doctor Benjamin Franklin / Post Master General of / North America / Philadelphia
